NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the Federal Circuit
ION GEOPHYSICAL CORPORATION,
Plaintiff-Cr0ss Appellan.t, 1
V.
SERCEL, INC.,
Defendant-Appellant.
2011-1255, -1269 .
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 06-CV-0236, Judge
David J. Folsom.
ON MOTION
ORDER .
Serce1, Inc. moves without opposition for permission
to include certain trial-court briefs in their entirety in the
appendix
Upon consideration thereof,
IT IS ORDERED THATZ

ION GEOPHYsICAL CORP v. SERCEL
The motion is granted
FoR THE C
OURT
2
 3   /s/ Jan Horba1y
Date J an Horbaly
C1erk
cc: Matthew G. Reeves, Esq.
Gregory A. Castanias, Esq.
521 a.s.co
me
~11¢2
E3".-11
5?°‘,=
>'“m
APPEALS FOR
L C|RCU1T
SEP 30 2011
JAN HORBALY
CLERK